Case: 12-40002       Document: 00512147726         Page: 1     Date Filed: 02/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 19, 2013
                                     No. 12-40002
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARTIN MATA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:11-CR-1084-1


Before SMITH, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Following a jury trial, Martin Mata was convicted of conspiring to possess
at least 50 kilograms of marijuana with intent to distribute and possession of
this same type and quantity of drugs with intent to distribute. After receiving
a within-guidelines sentence of 96 months in prison and a three-year term of
supervised release, he took this appeal. First, he argues that the evidence is
insufficient to support his conspiracy conviction because it does not show that
he actually entered into an agreement with others to violate federal drug laws.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40002    Document: 00512147726     Page: 2   Date Filed: 02/19/2013

                                 No. 12-40002

The parties dispute whether this issue was preserved, but we need not resolve
this question because this claim is unavailing regardless whether Mata prevails
on his argument concerning the standard of review.
      When considering a challenge to the sufficiency of the evidence, we
ordinarily ask whether a reasonable trier of fact could find from the evidence
that the elements of the offense were established beyond a reasonable doubt.
Jackson v. Virginia, 443 U.S. 307, 319 (1979); United States v. Jaramillo, 42
F.3d 920, 922-23 (5th Cir. 1995). When reviewing a sufficiency claim, we
consider the “evidence and the inferences that may be drawn from it in the light
most favorable to the verdict” and determine whether “a rational jury could have
found the essential elements of the offenses beyond a reasonable doubt.” United
States v. Valdez, 453 F.3d 252, 256 (5th Cir. 2006) (internal quotation marks and
citation omitted). As a general rule, “what a jury is permitted to infer from the
evidence in a particular case is governed by a rule of reason, and juries may
properly use their common sense in evaluating that evidence.” United States v.
Villasenor, 894 F.2d 1422, 1425 (5th Cir. 1990) (internal brackets, quotation
marks, and citation omitted).
      Application of these standards in the instant case shows no error in
connection with Mata’s conspiracy conviction. When viewed, as it must be, in
the light most favorable to the verdict, the evidence shows that Mata and others
agreed to infringe the drug laws of the United States of America, that he knew
of this agreement, and that he freely took part in it. See United States v.
Vasquez, 677 F.3d 685, 693-94 & n.3 (5th Cir. 2012). Mata’s argument that his
convictions are infirm because the evidence did not prove his knowledge of the
type and quantity of drugs he was transporting is, as he concedes, foreclosed.
See United States v. Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009).
      AFFIRMED.




                                       2